FILED
                             NOT FOR PUBLICATION                            OCT 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ELIAS DE JESUS DEL CID,                          No. 09-70768

               Petitioner,                       Agency No. A096-045-895

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Elias De Jesus Del Cid, a native and citizen of Guatemala, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review questions of law de

novo, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir. 2003), and we

deny in part and dismiss in part the petition for review.

      In his opening brief, petitioner failed to challenge the agency’s dispositive

denial of his asylum, withholding of removal, and CAT claims. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

specifically raised and argued are deemed waived).

      We lack jurisdiction to address petitioner’s contentions related to

cancellation of removal because the record reflects that he did not seek this form of

relief. See Barron v. Ashcroft, 358 F.3d 674, 676-78 (9th Cir. 2004).

      Finally, petitioner’s contention that the BIA failed to adequately articulate its

reasons for denying his request for relief from removal is not supported by the

record. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    09-70768